Title: James Madison to Edward Everett, 5 January 1832
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany. 5th. 1831.
                            
                        
                        I have received your letter of the 23d Decr. and am glad that the precaution of sending you a copy of my
                            letter of the 14th of Novr. saved me from the appearance of inattention to which the miscarriage of the original exposed
                            me.
                        I wish I could abridge your researches into the period between 1783. 87. by referring to particular documents
                            and publications throwing light upon it; but my memory is in adequate to the task; and if my files contain any hints that
                            might be pertinent, my Rheumatism, besides its general effect has disabled my hands and fingers from examining them. In
                            general, it will occur to all that beyond the aid to be derived from the several histories embracing that period, the
                            information must in a great degree be gleaned from the wide field of discussion in Newspapers & Pamphlets on the
                            necessity of some material reform in the federal system; from the journals of Congress of that date; and from a review of
                            the laws of the several States ineffectually cooperating or vexatiously clashing in vain efforts for a remedy. After the
                            Constitution of the U.S. had been laid before the public, the discussions in various forms throw much light on the state
                            of things during the preceding period, added to which the debates in the State conventions may doubtless be usefully
                            consulted. These references I am sensible are too vague to be of specific or hasty use.
                        I well recollect tho’ I cannot particularly describe an important document which was circularly addressed
                            about the year 84 to the consideration of the several states by the most distinguished Citizens of Boston. It painted the
                            deplorable condition of our commerce, & pressed on the States the necessity of a concurrence in simultaneous laws
                            as a substitute, for the want of a common authority to counteract the monopolizing measures of foreign Countries. Several
                            of the States complied, Virginia among the rest; but, the jealousies and discords among others soon proved the inefficacy
                            of the experiment. If my memory does not err; such were the irritations in some of them, particularly Connecticut, that a
                            law regulating her commerce was so framed as to give a preference even to her commerce with G. Britain over that with her
                            neighbors. Such a law would be a striking evidence of the State of feeling and confusion produced among the States, by the
                            want of an authority capable of harmonizing their interests. If the law is to be found, it will probably not be in recent
                            collections of the statutes which generally omit expired ones.
                        I have no reason to suppose that I could suggest any topics relating to the constitutionality or policy of
                            our commercial laws which have not already occurred to you. my views of both were sketched in two letters to Mr Cabell
                            several years ago, & I have not been led to change them by any of the opposing arguments which I have seen.
                        With respect to those who contend that no impost is constitutional which has not revenue alone for its object, and those who contend for the universality of free trade, I have always
                            supposed that they might be well met, by the case of our navigation law which is not objected to. It lays a duty, not for
                            revenue but for the discouragement of foreign navigation, and excludes the foreign competition prescribed by the principle
                            of "Laisser nous faire." These exceptions could only be vindicated by the necessity of protecting our navigation, itself
                            necessary to our national wants & independance: and the principle of them, must be equally or proportionably
                            applicable to other objects connected with the vital interests of the Nation. Even our coasting trade must be laid fully
                            open to foreign vessels as well as our own according to the free trade principle: as, foreigners might in some instances be
                            the cheaper carriers.
                        If these observations contain inaccuracies of any sort; it may be an apology that they are dictated to
                            another pen, my fingers refusing the use of my own.
                        I thank you for the paper containing the extract from the life of Gouvr. Morris & reassure you of my
                            high esteem & Cordial regards.
                        
                            
                                James Madison
                            
                        
                    